ITEM 77O Dreyfus Premier Investment Funds, Inc. Dreyfus Global Real Estate Securities Fund On November 29, 2012, Dreyfus Global Real Estate Securities Fund, a series of Dreyfus Premier Investment Funds, Inc. (the "Fund"), purchased 10,600 shares of common stock issued by AvalonBay Communities, Inc. (CUSIP No. 053484101) (the "Common Stock") at a purchase price of $130 per share including an underwriting discount/commission of $3.90 per share. The Common Stock was purchased from Goldman, Sachs & Co., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Goldman, Sachs & Co. Barclays Capital Inc. Deutsche Bank Securities Inc. J.P. Morgan Securities LLC Merrill Lynch, Pierce, Fenner & Smith Incorporated UBS Securities LLC Wells Fargo Securities, LLC BNY Mellon Capital Markets, LLC PNC Capital Markets LLC SunTrust Robinson Humphrey, Inc. Accompanying this statement are materials presented to the Board of Directors for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on March 4-5, 2013. These materials include additional information about the terms of the transaction.
